Citation Nr: 0603374	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral knee disorder from June 20, 2002 
through April 18, 2004.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left knee residuals, status post patellar 
tendon repair, from July 1, 2004.

3.  Entitlement to an initial disability rating in excess of 
10 percent for right knee residuals, status post patellar 
tendon repair, from July 1, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003, decision in which the RO granted 
service connection for degenerative changes of the right and 
left knee and assigned a 10 percent rating, effective June 
20, 2002.  In an August 2004 rating decision, the RO granted 
separate 10 percent evaluations for status post patellar 
tendon repair of the right knee and status post patellar 
tendon repair of the left knee, both effective July 1, 2004.  

The veteran perfected an appeal as to the effective date of 
the separate evaluations.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Because 
this case involves initial ratings, VA is required to 
consider the proper evaluation throughout the period since 
the effective date of service connection.  Id.  Accordingly, 
the proper effective date for the separate evaluations is 
part of the issue of the proper initial evaluations.

A hearing was held before the undersigned Veterans Law Judge 
in December 2005 and a transcript of the hearing has been 
associated with the claims folder.
 
The Board also notes that during the veteran's hearing, his 
representative raised an issue relating to service connection 
for a back disorder.  As this issue is not currently in 
appellate status it is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's December 2005 hearing, he reported 
treatment at through the Boston VA Health System at the 
Jamaica Plain VA Medical Center (VAMC), and Dorchester 
outpatient clinic.  The claims folder does not contain these 
records.  VA has an obligation to obtain these treatment 
records.  38 U.S.C.A. § 5103A(c)(2) (West 2002).

The veteran's knee disabilities has been rated on the basis 
of limitation of motion.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.   38 C.F.R. §§ 4.40, 4.45, 4.59; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  These determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  Id.  The veteran 
received VA examinations in August 2002, April 2003, and 
August 2004.  The examiners reported the veteran's range of 
motion of the knees, but did not comment on whether there was 
additional limitation due to functional factors.

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2005); see 38 C.F.R. 
§ 19.9 (2005).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required by the courts "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a current VA 
examination in order to assess the status of his service-
connected knee disabilities.

Accordingly, this case is remanded for the following:

1.  Obtain all records of the veteran's 
treatment for knee disabilities from the 
Boston VA Health System (Jamaica Plains 
VAMC and Dorchester Clinic) for the 
period since June 20, 2002.

2.  Afford the veteran an orthopedic 
examination to evaluate his bilateral 
knee disabilities.  The claims folder 
including this remand must be made 
available to the examiner for review 
before the examination.  The examiner 
must indicate in the examination report 
or in an addendum that the claims folder 
was reviewed. 

The examiner should report the ranges of 
knee flexion and extension in degrees.  
The examiner should determine whether the 
knee disabilities are manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.

The examiner should also express 
opinions as to whether there is 
recurrent subluxation or lateral 
instability in either knee, and if 
present whether such is "mild," 
"moderate," or "severe."

These findings are needed to evaluate 
the disabilities in accordance with VA's 
Schedule for Rating Disabilities.  It is 
therefore essential that the requested 
findings be included in the examination 
report.

3.  After ensuring that all development 
is complete and that the examination 
report includes the requested findings, 
readjudicate the issues on appeal.  If 
any benefit remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
 
 
 
 

